Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Willem Klein on 9/8/2021.  

	THE AFTER FINAL CLAIM SET FILED 8/24/2021 IS HEREBY ENTERED. 
IN THE CLAIMS dated 8/24/2021, the examiner has amended the claims as follows:
Cancel Claims 50-57

IN THE ABSTRACT dated 5/16/2018, the examiner has amended the Abstract as follows:
In the last line of the Abstract, change “is arrange in series to the feed pump” to -- is arranged in series to the feed pump --

Allowable Subject Matter
2.	Claims 29, 32-44 and 46-49 are allowed.
The following is an examiner’s statement for reason of allowance:


Furthermore, the amendment has overcome all of the specification objections, 112(a) rejections and 112(b) rejections previously set forth - those specification objections, 112(a) rejections and 112(b) rejections have been withdrawn accordingly. Note that in light of the amendment to Claim 49, the limitation “a recirculation line connected to the hot water line and which leads to the hot water provision device” in Claim 49 is being interpreted as: a recirculation line connected to the hot water line, wherein the recirculation line leads to the hot water provision device. Since all of the rejections previously set forth are now overcome, Claims 29, 32-44 and 46-49 are now in condition for allowance. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/8/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762